Citation Nr: 0708842	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) from an October 2006 United States Court of 
Appeals for Veterans Claims (Court) Order which reversed a 
January 2005 Board decision, thereby granting service 
connection for a low back disability, and remanded the claim 
for further adjudication, to include the assignment of an 
effective date and a disability rating or staged ratings, as 
appropriate.  This appeal originated from a September 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

As noted in the Introduction above, the Court's October 2006 
decision remanded the claim to the Board for the assignment 
of a disability rating and effective date for the veteran's 
low back disability.  The Board notes that a claim must be 
remanded to the RO for the initial assignment of a disability 
rating and effective date for due process reasons.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is remanded for the following action:

After undertaking any additional 
development which it deems to be 
necessary, the RO must adjudicate the 
matter of assignment of disability 
rating(s) and effective date(s) for the 
veteran's service-connected low back 
disability, 


taking into consideration the Court's 
October 2006 decision.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).



